Case: 21-10241     Document: 00516084886         Page: 1     Date Filed: 11/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 8, 2021
                                  No. 21-10241                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Thomas Sawyer,

                                                           Plaintiff—Appellant,

                                       versus

   Caryn Die; Tammy Messimer; Daniel A. Lakin; Ruben
   Sapin; Marcia Odal; Pepper Bradberry,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:15-CV-92


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Thomas Sawyer, Texas prisoner # 579557, filed a 42 U.S.C. § 1983
   complaint alleging that the defendants used excessive force and were
   deliberately indifferent to his serious medical needs. He now appeals and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10241      Document: 00516084886            Page: 2   Date Filed: 11/08/2021




                                      No. 21-10241


   moves to proceed in forma pauperis (IFP). The appellees move to dismiss
   the appeal for lack of jurisdiction.
          We have jurisdiction over final decisions and other decisions covered
   by the collateral order doctrine. See 28 U.S.C. §§ 1291, 1292; Mohawk Indus.,
   Inc. v. Carpenter, 558 U.S. 100, 103, 106, 116 (2009); Askanase v. Livingwell,
   Inc., 981 F.2d 807, 809-10 (5th Cir. 1993). In this case, no final judgment has
   been entered and there are no immediately appealable orders. Accordingly,
   we lack jurisdiction over this appeal.
          The appellees’ motion to dismiss for lack of jurisdiction is
   GRANTED. Sawyer’s motion to proceed IFP is DENIED. The appeal is
   DISMISSED for lack of jurisdiction.




                                            2